UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 21, 2012 (February 21, 2012) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 – Results of Operations and Financial Condition. On February 21, 2012, Chesapeake Energy Corporation issued a press release reporting its financial and operational results for the 2011 fourth quarter and 2011 full year and providing an updated outlook for 2012 and 2013.The press release also provided information for accessing a related conference call.A copy of the press release is attached as Exhibit 99.1 to this Current Report. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Exhibit Index" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:February 21, 2012 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated February 21, 2012 – Financial and operational results and updated outlook
